DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 6, 7 and 8 are objected to because of the following informalities: on line 1, please delete: “1” after “claim”, and add -- 2 --.  Notes: claim 1 is a canceled claim.  
Claim 4 is objected to because of the following informalities: on line 1, please delete: “2” after “claim”, and add -- 3 --.  
Claims 11, 13, 14, 15 and 16 are objected to because of the following informalities: on line 1, please delete: “9” after “claim”, and add -- 10 --.  
Claim 12 is objected to because of the following informalities: on line 1, please delete: “10” after “claim”, and add -- 11 --.  
Claims 19, 21, 22, 23 and 24 are objected to because of the following informalities: on line 1, please delete: “17” after “claim”, and add -- 18 --.  
Claim 20 is objected to because of the following informalities: on line 1, please delete: “18” after “claim”, and add -- 19 --.  
Appropriate correction is required.

Allowable Subject Matter
Claims 2, 10, and 18 are allowed.
Claims 9, 17, and 25 would be allowable if rewritten to overcome the objections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to generating chirp signals. The closest prior art, US 2019/0356351 Nguyen et al disclose generating chirp signal based on symbol modulation and center frequency control. However, none of the prior art teach or suggest determining a chirp bandwidth based on an expected maximum Doppler frequency shift between the receiver and the transmitter; determining a plurality of center frequencies based on the determined chirp bandwidth; generating a sequence of chirps, wherein the sequence of chirps comprises a plurality of chirps, and wherein the sequence of chirps is based on the determined chirp bandwidth, the plurality of center frequencies, and the first symbol; and transmitting the sequence of chirps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0051432 Hiscock disclose chirp modulation. US 2020/0057136 Doescher et al disclose generating chirp signals. US 2020/0292659 Bai et al disclose generating chirp signal in a radar system.  

This application is in condition for allowance except for the following formal matters: 
See description above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
August 11, 2022
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632